On June 5, 1940, plaintiff, Mary D. Roehm, obtained judgment in the sum of $5,878.73 against John B. Stetson, Jr., in Montgomery County. A transcript of the judgment was duly filed in Philadelphia County on July 12, 1940, and on the same date plaintiff caused a writ of attachment sur judgment to issue, in which John B. Stetson Company, a corporation, was named as garnishee. Interrogatories were filed and served upon the garnishee to which it filed answers, admitting certain matters but denying liability. A rule was thereupon entered by plaintiff for judgment against the garnishee *Page 399 
on the answers, which rule was discharged by the court below, and this appeal followed.
The appeal will have to be quashed. The order of the court below discharging the rule for judgment against the garnishee on its answers to the interrogatories is a purely interlocutory order from which an independent appeal will not lie. SeeQuaker City N. Bk. v. Brooks, 296 Pa. 501; Brendlinger v.Riegel, 37 Pa. Super. 474; Davis v. Mundy, 106 Pa. Super. 486.
Appeal quashed at the cost of appellant.